DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claims recite “…the frequency is from 80 Hz to 200 Hz or 1000Hz…” This is vague, since the limitation is not defined.
Regarding claim 6, the claims recite “..rectangular and non-polarized wave that can be alternating biphasic…” This is vague, as “can be” is not defined.
Regarding claim 7, the claims recite “…pulse width allows quick and long-lasting pain block.” This is vague, as the metes and bounds of “quick” and “long-lasting” are not defined.
Regarding claim 8, the claims recite “…possible to be..,” “…can be..,” “…may have…,” and “..can have…” This is vague as the metes and bounds of these limitations are not defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2006/0085049 granted to Cory et al (hereinafter “Cory”).
In reference to claim 5, Cory discloses an electroanalgesia and electrotherapy apparatus, comprising: electro- stimulators generically distributed in various parts of the body, wherein they are simultaneously stimulating [e.g. 0046]: at the site of pain the frequency is from 80Hz to 200Hz or 1000Hz and then reduced to a frequency from 15z to 35Hz on that electrode or the frequency between 0.5Hz and 10Hz; and, in points at a distance, as in members, the frequency is from 0.5 Hz to 10 Hz [e.g. 0146], and a command control by Bluetooth or a cell phone or tablet application [e.g. 0046].
In reference to claim 6, Cory discloses wherein the apparatus uses a rectangular and non-polarized wave that can be alternating biphasic e.g. 0146], with a pulse width of 1 ms and / or 1000p s to 2ms, and with a maximum wave amplitude (peak) of 100mA [e.g. 0152].
In reference to claim 7, Cory discloses wherein the pulse width allows quick and long-lasting pain block [e.g. 0382]. 
In reference to claim 8, Cory discloses wherein the apparatus has the following configuration: 6International Application No. PCT/BR2018/050085 Attorney Docket No. 08930086US Preliminary Amendment a frequency with an output of two electrodes at 4 types of pre-programmed frequencies and possible to be alternated during operation, without interruption of the electric current [e.g. 0152]; a non-polarized wave, which can be alternating biphasic; a pulse duration between 1 ms and 2ms for all frequencies, except 1000Hz; a ramp (ascent time) from 0 to 20 seconds; a support (plateau time) from 1 to 60 seconds; a wave with ripple it may have ripple or not; a rest time from 0 to 60 seconds; a mixed frequency can have a second frequency associated therewith; a wave amplitude maximum peak from 0 to 100 mA output; a total application time from 1 minute to 60 minutes; and increments vary on a scale of 0.1mA from O mA to the peak of 10 mA and then 0.5mA variations from 10 mA to the peak of 20mA and then increases from 1mA from 20mA to the peak of 100mA [e.g. 0153].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792